IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48456

 STATE OF IDAHO,                                 )
                                                 )    Filed: March 7, 2022
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 CARA RACHELLE RULE,                             )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Carl B. Kerrick, Hon. Cynthia K.C. Meyer; District Judges.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Cara Rachelle Rule appeals from her judgment of conviction for possession of a controlled
substance, Idaho Code § 37-2732(c)(1). Rule argues the district court erred in denying her motion
to suppress. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Rule with possession of a controlled substance, possession of drug
paraphernalia, and driving under the influence (DUI) following a traffic stop during which a drug
dog alerted on Rule’s vehicle; officers discovered methamphetamine and drug paraphernalia in the
vehicle; and Rule failed a sobriety test. Rule filed a motion to suppress, arguing Officer Schatz
unlawfully extended the traffic stop to allow Officer Bangs to conduct the dog sniff of the vehicle.
Officers Schatz and Bangs testified at the suppression hearing, after which the district court issued
a written decision finding the following facts, which neither party challenges on appeal:

                                                 1
               On June 15, 2019, Officer Schatz stopped a vehicle after he observed the
       vehicle, located in the left turn lane of an I-90 off-ramp, turning left with the right
       turn signal engaged. Officer Schatz also observed the vehicle turning into a lane to
       reenter I-90 then changing out of that lane to continue onto Ramsey, a street
       perpendicular to I-90. Officer Schatz stopped the vehicle on Ramsey Road and
       identified the driver as [Rule]. During the stop, [Rule] was unable to locate proof
       of insurance for the vehicle because the vehicle belonged to her boyfriend. While
       speaking with [Rule], Officer Schatz noticed that [Rule’s] cheeks appeared sunken
       compared to her driver’s license picture and she had visible sores on her back and
       shoulders. Officer Schatz observed [Rule] at times clenching or grinding her teeth.
       She also exhibited a facial tremor with her lips constantly moving her mouth. After
       receiving [Rule’s] driver’s license and registration Office Schatz returned to his
       patrol vehicle to issue [Rule] a citation for failing to provide proof of insurance.
       While walking back to his vehicle, Officer Schatz radioed to dispatch requesting
       Officer Bangs to come to his location for a K9 sniff. In his patrol vehicle, Officer
       Schatz ran [Rule’s] information and filled out the traffic citation.
               Upon reinitiating contact with [Rule], Officer Schatz asked [Rule] to step
       out of her vehicle so he could explain the citation to her. He also asked [Rule] to
       step out of the vehicle for his safety and [her] safety while the K9 performed a
       vehicle sniff. Simultaneously, Officer Bangs had K9 Halo perform an exterior sniff
       of [Rule’s] vehicle for the presence of drugs. K9 Halo alerted on [Rule’s] vehicle.
       After the alert, Officer Schatz searched the vehicle. Officer Schatz found . . . a used
       pipe, a hypodermic needle, a straw, and methamphetamine in a purse located on the
       passenger side of the vehicle.
               Following the search, Officer Schatz had [Rule] perform a standard field
       sobriety test. Based on [Rule’s] performance, Officer Schatz determined [Rule]
       was under the influence of an intoxicating substance and arrested her.
(Internal citations omitted.) Further, the district court made specific factual findings, which the
parties also do not dispute, regarding the timeline of the traffic stop based on the radio log between
Officer Schatz and dispatch, the video from his dash camera, and the time stamp printed on the
traffic citation. Based on these factual findings, the court ruled Officer Schatz did not unlawfully
extend the traffic stop for the dog sniff and had reasonable suspicion of a DUI. As a result, it
denied Rule’s suppression motion.
       Following this denial, Rule pled guilty to possession of drug paraphernalia and to
possession of a controlled substance and reserved the right to appeal. Rule timely appeals the
denial the suppression motion.1


1
       In Rule’s opening appellate brief, she states she is appealing “from the district court’s
judgment of conviction for two drug-related offenses,” which suggests she is appealing both her
judgments for felony possession of a controlled substance and for misdemeanor possession of drug
paraphernalia. However, Rule’s notice of appeal, which she filed on November 11, 2020, states
                                                  2
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       On appeal, Rule is “[m]indful that substantial and competent evidence supports the district
court’s findings” but she contends “Officer Schatz unlawfully extended the traffic stop for the dog
sniff.” A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the Fourth
Amendment, an officer may stop a vehicle to investigate possible criminal behavior if there is a
reasonable and articulable suspicion that the vehicle is being driven contrary to traffic laws. United
States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208, 953 P.2d 645,
648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon the totality of
the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709
(Ct. App. 1999). The reasonable suspicion standard requires less than probable cause but more
than mere speculation or instinct on the part of the officer. Id. An officer may draw reasonable
inferences from the facts in his or her possession, and those inferences may be drawn from the




she is only appealing the judgment for the felony conviction, which the court entered forty-two
days earlier on September 30. As the State notes, Rule’s appeal was not timely to challenge the
judgment for the misdemeanor conviction, which was entered on September 29--forty-three days
before her notice. Idaho Appellate Rule 14 (providing notice must be filed within forty-two days
of judgment). Because Rule’s notice relates only to the judgment for felony possession of a
controlled substance, her appeal is timely.
                                                  3
officer’s experience and law enforcement training. State v. Montague, 114 Idaho 319, 321, 756
P.2d 1083, 1085 (Ct. App. 1988).
       In the context of traffic stops, authority for the seizure ends when the tasks related to the
infraction are, or reasonably should have been, completed. Illinois v. Caballes, 543 U.S. 405, 407
(2005). Such tasks include ordinary inquiries incidental to the traffic stop such as checking the
driver’s license, determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance. Rodriguez v. United States, 575
U.S. 348, 355 (2015); see also Arizona v. Johnson, 555 U.S. 323, 328 (2009). An officer may also
require the occupants to exit the vehicle during a traffic stop. Maryland v. Wilson, 519 U.S. 408,
412 (1997). Although a dog sniff cannot fairly be characterized as part of the officer’s traffic
mission, a dog sniff conducted during a lawful traffic stop is constitutionally permissible if it is
executed in a reasonable manner and does not infringe on a constitutionally protected privacy
interest. Caballes, 543 U.S. at 409-10. In other words, a dog sniff conducted without independent
reasonable suspicion during an otherwise lawful traffic stop is permissible as long as the sniff does
not prolong the stop. Rodriguez, 575 U.S. at 356-58; State v. Linze, 161 Idaho 605, 608-09, 389
P.3d 150, 153-54 (2016).
       In this case, Rule does not challenge that Officer Schatz had reasonable suspicion to stop
her for a traffic violation after she turned left with the right turn signal engaged. Although Rule
asserts Officer Schatz unlawfully extended the length of the traffic stop to allow for the dog sniff,
she does not challenge any of the district court’s factual findings. Rather, she concedes substantial
and competent evidence supports those findings.         Based on those findings, Officer Schatz
diligently pursued the original purpose of the traffic stop to issue a traffic citation and was still
pursuing that purpose when the dog alerted on Rule’s vehicle. Accordingly, Officer Schatz did
not unlawfully extend the traffic stop to allow the dog sniff.
                                                IV.
                                         CONCLUSION
       The district court did not err by denying Rule’s suppression motion. Accordingly, we
affirm the judgment of conviction for possession of a controlled substance.
       Judge GRATTON and Judge HUSKEY CONCUR.




                                                  4